TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2019



                                      NO. 03-17-00745-CV


    North Carolina Furniture Direct I, Ltd., d/b/a North Carolina Furniture Direct and
                 North Carolina Furniture Direct Ltd., Co., Appellants

                                               v.

                 Edison Cement Corp. d/b/a Edison Furniture Co., Appellee




         APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 15, 2017. North

Carolina Furniture Direct I, Ltd., d/b/a North Carolina Furniture Direct and North Carolina

Furniture Direct Ltd., Co., have filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. Each party shall bear their own costs relating to this appeal,

both in this Court and in the court below.